FREED, District Judge.
Plaintiff brought the instant action for (1) a declaratory judgment to establish noninfringement of the patent, (2) an injunction to prevent assertions of infringement by defendants, and (3) for damages. Defendants have counterclaimed for patent infringement praying for damages and an injunction.
The controversy' revolves around a “vertical core drying oven.” Defendants maintain that the ovens manufactured and sold by plaintiff infringe the patent. In aid of their position defendants wish to examine and copy “assembly drawings, specifications, purchase orders, and all other parts and working drawings relating to vertical core ovens made or sold by plaintiff herein within six years preceding the filing of this cause” for forty-four particular customers of plaintiff.
This request was originally made by means of interrogatories. At that time, this Court ruled that defendants should utilize Rule 34, Federal Rules of Civil Procedure, 28 U.S.C.A., to secure the production of these documents.
Plaintiff opposes defendants’ request for the alleged reasons: (1) that the documents sought are not relevant, (2) that good cause is not showñ and (3) that the desired documents are not described with sufficient particularity.
*303These contentions are without merit. Discovery under the Federal Rules of Civil Procedure contemplates a broad and sweeping search or inquiry. It is its purpose to place all the relevant issues before the Court in a controversy or enable a party to prepare his case for trial in a fashion so as to meet any development during its progress. Whether the products of plaintiff’s manufacture have infringed can best be determined from the drawings which plaintiff possesses. Obviously all the documents are within plaintiff’s control and are inaccessible to defendants. The documents are described with the particularity sufficient to enable plaintiff to know what is sought.
The motion will be granted.